   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

---------------------------------------------------------------X
KRISTOPHER LAWSON, VINCENT                                    :
MCCLEERY, and SEAN MCMURRAN,                                  :
Individually and on Behalf of Other Persons                   : Civ No.: 17-cv-01266
Similarly Situated,                                           :
                                                              :
                          Plaintiffs,                         :
                                                        :
               -against-                                      :
                                                              :
LOVE’S TRAVEL STOPS & COUNTRY                                 :
STORES, INC.,                                                 :
                                                              :
                          Defendant.                          :
---------------------------------------------------------------X

                DECLARATION OF MARC S. HEPWORTH IN SUPPORT OF
                PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF
                     FLSA COLLECTIVE ACTION SETTLEMENT

      Marc S. Hepworth, an attorney admitted to the bar of this Court, declares, under penalty of

perjury that:

       I am a partner in Hepworth Gershbaum & Roth PLLC, (hereinafter “HGR”) co-counsel

for Kristopher Lawson (“Lawson”), Vincent McCleery (“McCleery”), and Sean McMurran

(“McMurran”) (collectively, “Plaintiffs” or “FLSA Collective Representatives”), in this action. I

am fully familiar with the facts and circumstances set forth herein, and I make this Declaration in

support of the Plaintiffs’ Motion for (1) approving the Settlement Agreement; (2) approving

Service Awards to the FLSA Collective Representatives and each of three FLSA Collective

Members; (3) approving Plaintiffs’ request for attorneys’ fees plus reimbursement of costs and




                                                 1
      Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 2 of 14




expenses, which were separately negotiated after the parties agreed upon the settlement amount

to the FLSA Collective Members; and (4) dismissing the lawsuit.

          The testimony set forth herein is based on first-hand knowledge about which I would and

could testify competently in open court if called upon to do so, and on contemporaneously-

generated records kept in the ordinary course of law practice by my firm.

          My firm first became involved in this litigation when, in early 2017, when we were

retained by Lawson, McCleery and McMurran,1 to prosecute the claims of Plaintiffs for unpaid

overtime wages. HGR undertook this case on a contingency fee basis, and thus counsel bore the

risk of non-payment for the significant time expended as well as by taking this action, HGR was

precluding work on other matters. HGR also knew that costs and expenses might not be

recovered and, at the very least, would not be recovered until the litigation was successfully

resolved and as detailed below HGR has incurred significant expenses in this litigation. HGR,

along with Co-counsel, Shavitz Law Group, P.A. (hereinafter “SLG”) and Anapol Weiss

(hereinafter together as “Class Counsel”), investigated the Plaintiffs’ claims and filed the

Complaint in this action on or about July 18, 2017.

          Several attorneys from my office other than myself, including Charles Gershbaum, David

A. Roth, Rebecca Predovan, Finn Dusenberry, Janine Kapp, Joshua Cittadino, and Jessica

Massimi as well as Paralegals performed various litigation and related tasks as set forth herein.

Particularly, my firm has been involved in every aspect of this litigation since its inception. As

summarized below, the proposed Settlement was the product of Class Counsel’s knowledge as to

the risks of further litigation, the nature of the claims and defenses, and that future proceedings

would be fiercely litigated and include a lengthy trial. Class Counsel reached this settlement



1
    One of the original named Plaintiffs, Zachary Given, is no longer is a party to the case.
                                                    2
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 3 of 14




only after having succeeded in overcoming many litigation hurdles. The Settlement Agreement

is attached hereto as Exhibit 1. The results obtained in this matter, represents a recovery of a

substantial amount of the overtime wages claimed, and the separate attorneys’ fee does not

reduce the FLSA Collective Members’ recovery.

       Throughout the duration of this case, HGR performed many tasks including, but not

limited to: (1) investigated the Plaintiffs potential overtime claims; (2) researched and analyzed

the relevant law based upon the information initially provided by the Plaintiffs concerning their

job duties as Love’s Travel Stops & Country Stores, Inc. (hereinafter “Love’s”) Operations

Managers, (OM’s); (3) interviewed Plaintiffs and reviewed documents provided by the plaintiffs

so as to get a better understanding of internal paperwork that would support the claims in the

case; (4) compared and contrasted this case to other manager misclassification cases; (5)

reviewed and analyzed various Love’s, policies including their policy of not paying OM

managers overtime and review documents provided by Plaintiffs; (6) performed legal research

regarding Love’s potential defenses; (7) reviewed and researched other cases brought against

Love’s over the years in anticipation of the good faith defense; (8) researched and considered the

viability of a collective action versus a class action against Love’s, or bringing the matter as a

hybrid claim; (9) researched and considered the viability of a Rule 23 case in Indiana,

Pennsylvania and Ohio; (10) researched, drafted, edited, and filed this action; (11) drafted Pro

Hac Vice Motions; (12) reviewed Defendant’s Corporate Disclosure; (13) drafted the case

management conference order; (14) served plaintiffs' initial rule 26(a)(1) disclosures; (15)

drafted responses to Defendant’s Requests for Interrogatories; (16) drafted and edited responses

to Notices for Requests for Admissions; (17) obtain and review the documents and ESI from the

Plaintiffs; (18) drafted responses for named plaintiffs; (19) research regarding retaliation against



                                                  3
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 4 of 14




Given; (20) meet and confer with defense counsel as to deficiencies in their discovery responses;

(21) interviewed OMs to ascertain the names of documents and types of communications that

would assist in drafting demands; (22) drafted and served plaintiffs initial demands; (23)

researched and drafted the deficiency letter; (24) interviewed multiple opt-ins and drafted

declarations in support of the motion for conditional certification; (25) interviewed and draft

declarations of opt-ins and Plaintiffs for Conditional Certification motion; (26) drafted and edited

the motion for conditional certification; (27) researched case law and drafted reply based upon

Defendant’s opposition; (28) Traveled to and orally argued motion in the Middle District of

Pennsylvania; (29) draft and review Plaintiffs’ discovery responses in light of defendant

deficiency letter; (30) review and research issues raised by the Defendant as to notice, multiple

conferrals with Defendant regarding the notice; (31) draft motion to Court regarding disputed

notice items; (32) drafted and review the second phase discovery order; (33) meet and confer

with Defendants as to second phase discovery; (34) conducted Second phase discovery

including, the review and analysis of Defendant’s document production which ended up totaling

over a million documents so as to determine what documents should be utilized in the 30(b)(6)

deposition both in light of what is needed for final certification and the anticipated summary

judgment motion as to willfulness; (35) reviewed documents provided by Defendant with an eye

to what was missing in that Defendant made a minimal production; (36) reviewed Defendant’s

policies and procedures; (37) drafted supplemental responses; (38) researched issues that would

likely arise during the deposition of Plaintiff; (39) under took ESI preservation discussions with

Defendant; (40) drafted and exchanged ESI preservation letter; (41) conducted numerous ESI

conferences with co-counsel and Defendant; (42) researched willfulness and good faith as related

to FLSA allegations of misclassification; (43) reviewed and edited the proposed protective order;



                                                 4
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 5 of 14




(44) drafted, edited and served the notice of 30(b)(6) 216(b) deposition notice; (45) conducted

supplemental interviews of Plaintiffs and collected electronic and hard copy documents to

respond to Defendant’s discovery requests; (46) drafted and responded to the Defendant’s

demand for interrogatories and demand for production of documents from Plaintiffs; (47) drafted

ESI protocols including protocols for production of discovery ESI, the format of data exchanged,

manner in which the ESI would be identified, developed strategies to review and examine large

volumes of data, including research in various forums from the Sedona conference to other ESI

decisions from other jurisdictions that governed the varied issues that are associated with large

volume production of ESI, due to the scope of ESI and the problems inherent in the production

and preservation of same, we examined various methods used to better search and to analyze said

data; (48) determined the scope of various records such as emails to and from Plaintiffs and opt-

ins to and from corporate custodians, date ranges to be produced vs. preserved, types of

agreements that were subject to the ESI protocols for preservation and production; (49) HGR

also worked on establishing the proper form of production for ESI, identified numerous varied

sources of ESI beyond that which Defendant identified which was necessary, conducted analysis

of the form of production identified missing metadata, as well as missing documents from the

ESI produced; (50) reviewed Defendant’s first production of what was to ultimately be over one

million documents over the course of discovery; (51) conducted numerous conferences regarding

ESI issues with the Defendant, including the form of the production of the ESI, and search

methodology, as terms of ESI could not be agreed upon nor the way the production should be

made; (52) prepared the Named Plaintiff Lawson for deposition as well as extensive document

review with Lawson; (53) traveled to Philadelphia, Pennsylvania to attend and defend the

deposition of the Named Plaintiff Lawson; (54) prepared the Named Plaintiff McMurran for



                                                 5
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 6 of 14




deposition as well as extensive document review with McMurran; (55) traveled to Philadelphia,

Pennsylvania to attend and defend the deposition of the Named Plaintiff McMurran; (56)

prepared opt in Plaintiff Richard R. Lynch for deposition as well as extensive document review

with Richard R. Lynch; (57) traveled to Philadelphia, Pennsylvania attend and defend the

deposition of the opt in Plaintiff Richard R. Lynch; (58) prepared opt-in Plaintiff Darryl Warren

for deposition as well as extensive document review with Darryl Warren; (59) traveled to Dallas,

Texas to attend and defend the deposition of the opt in Plaintiff Darryl Warren; (60) prepared

opt-in Plaintiff Antonio Williams for deposition including extensive document review with

Antonio Williams; (61) Prepared for and traveled to Oklahoma City again for the depositions of

Courtney Worthington and Leonard Court, defendant’s experts as to FLSA compliance; (62)

drafted and filed motion and order to be relieved as counsel for Plaintiff Given; (63) Travel to

Oklahoma City on Multiple occasions; (64) prepare for and travel to Oklahoma City, OK and

conduct the deposition of the Defendants 30(b)(6) witness Kevin Asbury; (65) prepare for and

travel to Oklahoma City, OK and conduct the deposition of the Defendants 30(b)(6) witness

Andrew Graham; (66) prepare for and travel to Oklahoma City, OK and conduct the deposition

of the Defendants 30(b)(6) witness Jim Westhoff; (67) prepare for and travel to Oklahoma City

and conduct the deposition of the Defendants 30(b)(6) witness Josh Carroll; (68) prepared for

and travel to Oklahoma City and conduct the deposition of the Defendants 30(b)(6) witness

Courtney Warmington; (69) prepared for and travel to Oklahoma City and conduct the

deposition of the Defendants 30(b)(6) witness Henry Leonard Court; (70) review Defendants

motion to dismiss various opt in Plaintiffs and devise strategy and theory to oppose motion; (70)

drafted opposition to motion to dismiss; (71) drafted a sur reply to Defendant’s motion in light of

the Defendant’s Reply; (72) met and conferred with Defendant several times regarding



                                                 6
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 7 of 14




outstanding discovery; (73) review of Defendant’s production, resulting in issuing Subpoenas of

Crowe Dunleavy as to documents and studies done so as to impact the issue as to Defendant’s

willfulness; (74) draft motion to compel discovery; (75) further Review of Defendants

production, resulting in the issuing Subpoenas as to documents and what studies were done so as

to impact the issue as to Defendant’s willfulness; (76) extensive ESI discussions in light of

Defendant’s discovery and updating search terms; (77) draft and prepare motion to seal; (78)

review hit reports prepared by Defendant, after the limited production and devise ways to par

down the production yet allow Plaintiffs to obtain the ESI discovery that is needed; (79) Prepare

several status reports for the Court related to discovery; (80) prepare for and attend conferences

with the Court; (81) extensive discovery conferrals conducted with Defendant as to discovery to

be produced for selected opt in Plaintiffs; (82) ESI so intensive that Plaintiff held consultations

with experts in ESI and their ESI vendor to analyze the production and develop protocols; (83)

drafted and edited the opposition to Defendants motion to compel extensive discovery from

Plaintiffs as to the Plaintiffs’ ESI; (84) preparation of opt in Larry Clifton, especially with a view

to document production and prior depositions as well as prepare a redirect; (85) extensive

conversations with the opt in Plaintiffs and the search and production discovery considering the

Defendants ESI motion and Court conference and review with the Plaintiffs and conduct

searches on multiple devices as per the Court’s order; (86) met and confer with Defendant's ESI

expert regarding its ESI production; (87) draft and revise a motion for summary judgement as to

the fluctuating work week; (88) obtain Love’s audits conducted by outside vendors; (89) review

of ESI in light of the failure of the Defendant to come up with the relevant hits in the hit report;

(90) review of the meta data of the discovery in light of the Defendants failure to produce results

that would show up in the hit report; (91) additional review of productions in light Court’s ESI



                                                  7
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 8 of 14




order; (92) draft joint status report for the court, conduct conference with Judge Carlson,

regarding the production; (93) review of Defendant’s production (Vol 38) and determination

made that based upon other productions and comparison, the meta data was missing; (94)

meeting with the Defendant as to potential mediation; (95) drafting a motion to stay pending the

mediation; (96) requested and obtained Payroll data spreadsheets from Defendant for the class so

multiple damage models could be prepared; (97) analyzed pay week data information provided

by defendant for the collective; (98) Prepare for the mediation, that included extensive modeling

as to damages, which proved difficult in light of the unavailability of certain data points; review

of the Defendants arguments and current case law; (99) review and edit the Plaintiffs mediation

statement to the mediator Hunter Hughes; (100) attend mediation and reach a settlement with the

Defendant; (101) negotiate, draft and review the settlement agreement; (102) draft and edit the

motion for approval of the settlement; and (103) handle multiple calls throughout the litigation,

and after the settlement from collective members, answering questions and obtaining information

from the class members.

       The total number of hours spent on this litigation by my firm has been 2,403.90. The

total lodestar amount of time based on the firm’s billing rates is $1,581,820.00. This is the rate

that is charged to our clients who retain our firm by the hour. Time expended in preparing the

present application for fees and reimbursement of expenses has not been included in these totals.

My firm’s lodestar figures are based upon time records maintained by my firm and the firm’s

billing rates, which do not include charges for expense items. This reflects the time actually

spent, in the exercise of reasonable judgment by the lawyers and staff involved and is reflected in

the detailed time records for each of the firms. Furthermore, the work undertaken represents the

work addressed above in connection with the investigation and filing of the lawsuit, the



                                                 8
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 9 of 14




discovery and the negotiating and effectuating the settlement. However, the work incurred to

dated does not include the additional time and fess Plaintiffs’ Counsel will expend through the

end of the administration of this settlement, which based upon prior experience will be

substantial. By the time the administration of this settlement is completed, HGR’s relationship

with the Plaintiffs will be close to four years. The following attorneys and staff worked on this

case, for the hours set forth below, to obtain the lodestar figures:

    NAME               TITLE           HOURS           HOURLY RATE               TOTAL
Marc S.                Partner                                                  $303,200.00
Hepworth                                 379                $800.00
Charles                Partner                                                  $273,020.00
Gershbaum                               321.2               $850.00
David A. Roth          Partner                                                  $381,150.00
                                        423.5               $900.00
 Rebecca              Associate                                                 $445,437.50
 Predovan                               712.70              $625.00
 Joshua               Associate                                                  $44,825.00
 Cittadino                              179.3               $250.00
 Janine Kapp          Associate                                                  $85,295.00
                                        243.7               $350.00
 Finn                 Associate                                                  $32,015.00
 Dusenberry                              67.4               $475.00
 Jessica Massimi      Associate                                                  $7,742.50
                                         16.3                475.00
 Amy Goldreyer        Paralegal                                                  $4,665.00
                                        31.10               $150.00
 Andrew               Paralegal                                                  $4,470.00
 Hepworth                               29.80               $150.00
 TOTALS                                2,403.90                                $1,581,820.00



       Moreover, our co-counsel Anapol Weiss expended the following time in litigating this

action, serving as local counsel this case:

     NAME              TITLE           HOURS           HOURLY RATE                TOTAL
                       Partner            6.4                 $600               $3,840.00
David Senoff
                       Partner           14.9                 $550               $8,195.00
 Gregory Spizer

                                                  9
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 10 of 14




                     Associate           30.2                 $300                  $9,060.00
 Clay Flaherty
 Christina           Associate           13.4                 $250                  $3,350.00
 McNally
                     Associate            6.2                 $250                  $1,550.00
 Edna Robles
 TOTALS                                  71.1                                      $25,995.00



        Expense items are billed separately, and such charges are not duplicated in my firm’s

billing rates.

        My firm incurred a total of $119,368.91 in un-reimbursed costs and expenses in

connection with the prosecution of this litigation, as follows:


 Court Fees/Service of
                                                                    $1,228.30
 process/Subpoenas
 Court Reporters                                                   $27,402.53
 Postage/Express Mail/Messenger/Copy
                                                                    $1,188.64
 and Record Fee
 Legal Research Fees                                                  $201.40
 Transportation/Meals/ Travel                                      $12,212.51
 ESI-Storage/Hosting/Review Platform                               $50,860.14
 Third Party Administrator                                         $26,275.39
 TOTAL                                                            $119,368.91


        The time records and expenses incurred in the prosecution of this case are reflected on

the books and records of this firm, which are available for submission to the Court in camera

upon request. These books and records are prepared from expense vouchers, receipts, and check

records, and are accurate regarding all the expenses incurred. The firms also communicated

regularly so as to ensure that there was not unnecessary time incurred, nor duplication of effort.

        Hepworth, Gershbaum & Roth, PLLC, is experienced in FLSA and wage and hour

litigation. The firm, and particularly its attorneys involved in this case have, in the past several

years, successfully litigated to conclusion FLSA/state wage and hour collective/class actions, and

                                                 10
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 11 of 14




individual suits and settlements that, to date, exceed 100 million dollars. Some of the other cases

involving wage and hour class actions that Hepworth, Gershbaum & Roth have been involved

are as follows: Youngblood v. Family Dollar, 1:09-cv-03176 (S.D.N.Y) (co-counsel in a

misclassification store manager case, wherein the Rule 23 case was certified and settled for

$14,000,000.00); Hegab v. Family Dollar Stores, Inc., 1:11-cv-01206 (D.N.J.) (co-lead counsel

on a wage and hour misclassification matter settled for $1,150,000); Fermin v. Rite Aid of New

York, Inc., 1:08-cv-11364 (S.D.N.Y.) (co-lead counsel on a wage and hour misclassification

matter, settled as part of the Craig v. Rite Aid, 4:08-cv-02317(S.D.N.Y.) for ($20,900,000.00);

Ibea v. Rite Aid Corporation, 1:11-cv-5260 (S.D.N.Y) (co-counsel on a misclassification case

certified under FLSA 216(b) as a collective action, settled as part of Craig v. Rite Aid, 4:08-cv-

02317(S.D.N.Y.)); Cunningham v. EDS, 1:06-cv-5260 (S.D.N.Y) (Co-lead counsel on a

misclassification case certified under FLSA 216(b) as a collective action and settled for

$11,800,000.00); Lapan v. Dicks Sporting Goods, Inc., 1:13-cv-11390 (DCMA) (co-lead counsel

on a misclassification case certified under FLSA 216(b) as a collective action and Rule 23 Class

Action settled for $10,000,000.00); Costello, et. al. v. Kohl’s Illinois Inc. et. al., 1:13-cv-1359

(S.D.N.Y.) (lead counsel on a wage and hour misclassification case certified under FLSA 216(b)

as a collective action and settled for $4,000,000.00); McKee v. Petsmart, Inc., 1:12-cv-01117 (D.

Del.)(co-lead counsel on a wage and hour misclassification, certified under FLSA 216(b) as a

collective action; and settled for $3,800,000.00); Fischer, et. al. v. Kmart Corp., 3:13-cv-04116

(DCNJ)(co-lead counsel on a misclassification case certified under FLSA 216(b) as a collective

action and Rule 23 Class Action settled $3,814,000.00); Burns v. The TJX Companies, Inc., (D.

Mass.) (co-lead counsel on a wage and hour collective and class action, having settled for

$4,750,000.00, Roberts et al v. The TJX Companies Inc. 1:13-cv-13142-ADB (D. Mass) Co-lead



                                                  11
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 12 of 14




counsel on wage and hour collective and class action pending approval Martinez De Rodriguez,

v. All Care Home Health Services, LLC, No. 509728/2016, (NY. Sup. Ct. Kings County June 23,

2020)(settled for $2,400,000); Cambridge v. Sheetz, Inc., No. 1:17-CV-1649(DCNJ) (M.D. Pa.

June 26, 2019)( certified under FLSA 216(b) as a collective action; and settled for $1,800,000)

Maar v. Beall’s Inc, 2:16-cv-14121 (S.D. FL.) (co-lead counsel on a wage and hour

misclassification case Action settled $1,200,000.00); Gervasio et.al. v. Wawa, Inc. No. 3:17-CV-

00245 (lead counsel on a wage and hour misclassification case certified under FLSA 216(b) as a

collective action and settled for $1,400,000) Ferreira v. Modell’s Sporting Goods, Inc., et al.,

1:11-cv-02395 (S.D.N.Y.) (co-lead counsel on a wage and hour misclassification case certified

under FLSA 216(b) as a collective action, settled); Charles v. Nationwide Mutual Insurance

Company, Inc., 1:09-cv-0094 (E.D.N.Y) (co-lead counsel on a wage and hour “off the clock”

claim, settled); Morales, et al., v. Sovereign Bank, Case No.: 13 160 02098 11 (co-lead counsel

on a wage and hour misclassification case settled for $1,450,000.00 via mandatory arbitration);

“Doe’s” v. “Smith” Corporation, (a confidential seven figure settlement for five African

Americans subjected to employment discrimination on the basis of their race); Ogaian v. Bed

Bath and Beyond, Inc., et al., 12-cv-01273 (S.D.N.Y.)(co-lead counsel on a wage and hour

misclassification matter, settled); Dickerson-Muhammed v. West Customer Management Group,

LLC., Index No. 21322/2008 (Sup. Ct. County of Queens) (co-lead counsel on a wage and hour

case resolved under a confidentiality agreement); Caballero v. Zaloumis Contracting Service, et

al., 1:11-cv-01121 (S.D.N.Y.) (co-lead counsel on a wage and hour matter resolved); Bedoya, et.

al. v. Level 42 Associates, LLC et al., 14-cv-01333 (S.D.N.Y.)(counsel on a wage and hour

collective and class action, settled) Broussard Jr., et al. v. Stein Mart, Inc., No. 16-cv-3247 (lead

counsel on a wage and hour misclassification case, settled); Hallen v. Belk, Inc., 4:16-cv-00055



                                                 12
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 13 of 14




(E.D. Tex.)(co-lead counsel on a wage and hour misclassification case, Collective action settled

for $2,900,000.00); Pulver v. Cafua Management Company, LLC, et. al., 1:15-cv-08022

(S.D.N.Y.) (lead counsel on a wage and hour misclassification case, Collective action settled).

       Other matters wherein our firm is lead or co-counsel include: Qazi, et al. v. Stage Stores,

Inc. d/b/a Peebles No. 4:17-cv-00780( S.D. Texas) (co-lead counsel on a wage and hour

misclassification case); Garcia v Mini Mart, Inc, d/b/a Loaf ‘N Jug, and EG (Retail) America,

LLC, 19–cv–01322 (D. Col.) (off-the-clock wage claim); Horton v Love’s Travel Stop and

Country Stores, Inc,. 1:19-cv-01193 (M.D. N.C.)(co-Lead Counsel on an Equal Pay Act case);

Brown v Barnes and Noble Inc, 16-cv-7333(SDNY)(co-lead counsel on a wage and hour

misclassification case); Prulello, et. al., v. Francesca’s Holdings Corp. et al.., Case No. 1:17-cv-

00565(DCNJ) (co-lead counsel on a wage and hour misclassification case); Cox et al. v.

Francesca’s Holdings Corp. et al.., 4:19-cv-02167(S.D. Tex.) (co-lead counsel on a wage and

hour misclassification case); Smith et al v. Grandvision USA, et al. 1:20-cv-03541 (N.D. Ill.)(co-

lead counsel on a wage and hour misclassification case); Vasser et al. v. Mapco Express Inc.

3:20-cv-00665 (M.D. Tenn.) (Off the clock wage claim); McColley, et al. v. Casey’s General

Stores, Inc. et al 2:18-cv-00072 (N.D. Ind.) (co-lead counsel on a wage and hour

misclassification case); and Miles et al. v. Cefco et al. 7:20-cv-00143 ((W.D. Tex.)(lead counsel

on a wage and hour misclassification case). Attached hereto at Exhibit 2 is a copy of a brief

biography the Hepworth, Gershbaum & Roth, PLLC, firm.




                                                 13
   Case 1:17-cv-01266-CCC-MCC Document 273-2 Filed 12/04/20 Page 14 of 14




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true to the best of my knowledge, information and belief.

Dated: New York, New York
       December 3, 2020

                                                    By: s/Marc S. Hepworth         _________
                                                    Marc S. Hepworth




                                               14
